171 P.3d 367 (2007)
343 Or. 422
STATE
v.
WATTS
No. S55324.
Supreme Court of Oregon.
November 7, 2007.
Petition for Review Vacated and Held in Abeyance.
The motion is construed as a motion to hold consideration of the petition for review in abeyance pending a decision of the Court of Appeals of appellants' petition for reconsideration in that court. The order denying appellants' petition for review, dated November 1, 2007 343 Or. 366, 170 P.3d 1064 is vacated. Petitioners on review's motion to hold consideration the petition for review in abeyance is granted. Petitioners on review shall notify this court when the Court of Appeals decides appellants' petition for reconsideration.